 
Exhibit 10.6
 
 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (“Agreement”) made as of this _____ day of ___________,
2008, by and among VeruTEK Technologies, Inc., a Nevada corporation (the
“Company”), and the undersigned subscriber of securities of the Company (the
“Subscriber”).
 
WHEREAS, the Company intends to obtain subscriptions for the purchase and sale,
in a private placement transaction (the “Offering”) pursuant to Regulation D
promulgated under the Securities Act of 1933, as amended (the “Act”), of Units
(the “Units”) each consisting of two (2) shares of common stock of the Company,
par value $.001 per share (the “Common Stock”), and a warrant to purchase one
(1) share of Common Stock (a “Warrant”) at an exercise price of $1.30 per share
(the “Warrants” and the Common Stock issuable upon the exercise of the Warrants
are referred to herein as  the “Warrant Shares”), on the terms and conditions
hereinafter set forth, and the Subscriber desires to acquire that number of
Units set forth on the signature page hereof. The Units, the Common Stock, the
Warrants and the Warrant Shares are sometimes individually and collectively
referred to herein as “Securities.”


NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
1. Subscription Procedure
 
1.1  
Subject to the terms and conditions hereinafter set forth, the Subscriber hereby
subscribes for and agrees to purchase from the Company such number of Units as
is set forth upon the signature page hereof at a price of $2.20 per Unit (the
“Purchase Price”).  Subject to the terms and conditions hereinafter set forth,
the Company agrees to sell such Units to the Subscriber for the Purchase Price.

 
1.2  
The subscription period will begin as of April 18, 2008, and will terminate at
5:00 PM Eastern Daylight Time on May 16, 2008, unless terminated earlier or
extended by the Company (the “Termination Date”).  The minimum dollar amount of
Units that may be purchased by the Subscriber is $25,000 unless the Company
elects to waive the requirement.  The consummation of the subscription
contemplated hereby, in whole or in part, is subject to the satisfaction of the
closing conditions set forth in Section 5 of this Agreement.

 
1.3  
The Purchase Price will be held by Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., counsel to the Company, as escrow agent (“Mintz Levin”), in a
non-interest bearing escrow account until the closing of the purchase of the
Units in the Offering pursuant to this Agreement (the “Subscription
Closing”).  There may be multiple closings and amounts held in escrow at the
time of any closing may be released at such closing; provided that the initial
closing shall not occur until there are at least $5,000,000 of subscriptions in
the aggregate being held by Mintz Levin (the “Initial Closing”).

 
1.4  
The certificates for the Common Stock together with the accompanying Warrants
bearing the name of the Subscriber will be delivered by the Company no later
than twenty (20) business days following the final closing date of the
Offering.  The Subscriber hereby authorizes and directs the Company to deliver
the securities to be issued to the Subscriber pursuant to this Agreement to the
residential or business address indicated in the Investor Questionnaire (as
defined below).

 
1.5  
A copy of this Agreement, once executed by the Subscriber, should be faxed to
(and the original sent by overnight courier to):

 
 
1

--------------------------------------------------------------------------------

 


Mike Vagnini
Chief Financial Officer
VeruTEK Technologies, Inc.
65 West Dudley Town Road, Suite 100
Bloomfield, CT  06002
Fax:  (860) 242-9899


1.6  
The Purchase Price for the Units purchased hereunder shall be paid by certified
check, payable to Mintz Levin, Cohn, Ferris, Glovsky and Popeo, P.C, or by wire
transfer to the Mintz Levin client funds account pursuant to the following
instructions:

 
All wire transfers should also be accompanied by a facsimile notification of the
wire to the attention of Mike Vagnini at (860) 242-9899.
 


1.7           The Company may, in its sole discretion, reject any subscription,
in whole or in part, or terminate or withdraw the Offering in its entirety at
any time prior to a closing in relation thereto.  The Company shall not be
required to allocate among investors on a pro rata basis in the event of an
over-subscription.
 
 
2. Representations and Covenants of Subscriber.
 
2.1  
The Subscriber recognizes that the purchase of Units involves a high degree of
risk in that (i) the Company will need additional capital but has no assurance
of additional necessary capital; (ii) an investment in the Company is highly
speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Units; (iii) an
investor may not be able to liquidate his or her investment;
(iv) transferability of the securities comprising the Units is extremely
limited; (v) an investor could sustain the loss of his or her entire investment;
and (vi) the Company is and will be subject to numerous other risks and
uncertainties, including without limitation, significant and material risks
relating to the Company’s business, and the industries and markets in which the
Company will compete, as well as risks associated with the Offering, and the
other transactions contemplated herein, in the Offering Memorandum dated
February 16, 2008 and any supplements thereto (including all exhibits, schedules
and attachments thereto, the “Offering Memorandum”), all as more fully set forth
herein and in the Offering Memorandum.  

 
2.2  
The Subscriber represents that he or she is an “accredited investor” as such
term is defined in Rule 501 of Regulation D promulgated under the Act, as
indicated by his or her responses to the Investor Questionnaire (the “Investor
Questionnaire”), the form of which is attached hereto as Exhibit A, and that he
or she is able to bear the economic risk of an investment in the Units.  The
Subscriber must complete the Investor Questionnaire to enable the Company to
assess the Subscriber’s eligibility for the Offering.

 
2.3  
The Subscriber acknowledges that he or she has prior investment experience,
including without limitation, investment in non-listed and non-registered
securities, and he or she has read all of the documents furnished or made
available by the Company to him or her and evaluated the merits and risks of
such an investment, and that he or she recognizes the highly speculative nature
of this investment.

 
 
2

--------------------------------------------------------------------------------

 
 
2.4  
The Subscriber acknowledges receipt and careful review of the Offering
Memorandum, this Agreement, the Common Stock Purchase Warrant representing the
Warrants and any other attachments hereto and thereto (collectively, the
“Offering Documents”) and hereby represents that he or she has been furnished or
given access by the Company during the course of this Offering with or to all
information regarding the Company and its respective financial condition and
results of operations which he or she had requested or desired to know; that all
documents which were specifically requested by the Subscriber and could be
reasonably provided have been made available for his or her inspection and
review; that he or she has been afforded the opportunity to ask questions of and
receive answers from duly authorized representatives of the Company concerning
the terms and conditions of the Offering, and any additional information which
he or she had requested.  The Subscriber further represents and acknowledges
that the Subscriber has not seen or received any advertisement or general
solicitation with respect to the sale of any of the securities of the Company,
including, without limitation, the Units.

 
2.5  
The Subscriber acknowledges that this Offering of Units may involve tax
consequences, and that the contents of the Offering Documents do not contain tax
advice or information.  The Subscriber acknowledges that he or she must retain
his or her own professional advisors to evaluate the tax and other consequences
of an investment in the Units.

 
2.6  
The Subscriber acknowledges that this Offering of Units has not been reviewed or
approved by the United States Securities and Exchange Commission (“SEC”) and
that the Offering is intended to be a nonpublic offering pursuant to Section
4(2) of the Act.  The Subscriber represents that the Units are being purchased
for his or her own account, for investment and not for distribution or resale to
others.  The Subscriber agrees that he or she will not sell or otherwise
transfer any of the securities comprising the Units unless they are registered
under the Act and any applicable state “blue sky” securities laws or unless an
exemption from such registration is available and, upon the Company’s request,
the Company receives an opinion of counsel reasonably satisfactory, in all
respects, to the Company confirming that an exemption from such registration is
available for such sale or transfer.

 
2.7  
The Subscriber understands that the Units have not been registered under the Act
by reason of a claimed exemption under the provisions of the Act which depends,
in part, upon his or her investment intention.  The Subscriber realizes that, in
the view of the SEC, a purchase now with the intention to distribute would
represent a purchase with an intention inconsistent with his or her
representation to the Company, and the SEC might regard such a distribution as a
deferred sale to which such exemption is not available.

 
2.8  
The Subscriber understands that Rule 144 (the “Rule”) promulgated under the Act
requires, among other conditions, a holding period prior to the resale of
securities acquired in a non-public offering, such as the Offering, without
having to satisfy the registration requirements under the Act.  The Subscriber
consents that the Company may, in its sole discretion and if it desires, permit
the transfer of the Common Stock included in the Units or issuable upon the
exercise of the Warrants, in whole or in part, out of his or her name but only
when his or her request for transfer is accompanied by an opinion of counsel
reasonably satisfactory to the Company, in all respects, that neither the sale
nor the proposed transfer results in a violation of the Act, any applicable
state “blue sky” securities laws or any applicable securities laws of any other
country, province or jurisdiction (collectively, “Securities Laws”).  The
Subscriber agrees to hold the Company and its respective directors, officers and
controlling persons and their respective heirs, representatives, successors and
assigns harmless and to indemnify them against all liabilities, costs and
expenses incurred by any of them as a result of any misrepresentation made by
him or her contained herein or in the Investor Questionnaire.

 
2.9  
The Subscriber consents to the placement of one or more legends on any
certificate or other document evidencing his or her Units and the Common Stock
or Warrants included in the Units or issuable upon the exercise of the Warrants
stating that they have not been registered under the Act and are subject to the
terms of this Agreement, and setting forth or referring to the restrictions on
the transferability and sale thereof.

 
 
3

--------------------------------------------------------------------------------

 
 
2.10  
The Subscriber understands and acknowledges that the Company will review this
Agreement and the Investor Questionnaire and the Company reserves the
unrestricted right, in its sole discretion, to reject or limit any subscription
and to close the Offering at any time or not close the Offering.

 
2.11  
The Subscriber hereby represents that the address of Subscriber furnished at the
end of this Agreement and in the Investor Questionnaire is the undersigned's
principal residence if he or she is an individual or its principal business
address if it is a corporation or other entity.

 
2.12  
The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a the Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA Conduct
Rules, or any applicable successor rules of FINRA, receipt of which has been
acknowledged by such firm on the signature page hereof.  The Subscriber shall
also notify the Company if the Subscriber or any affiliate of Subscriber is a
registered broker-dealer, in which case the Subscriber represents that the
Subscriber is purchasing the Units in the ordinary course of business and, at
the time of purchase of the Units, has no agreements or understandings, directly
or indirectly, with any person to distribute the Units or any portion thereof.

 
2.13  
The Subscriber hereby represents that, except as set forth in the Offering
Documents, no representations or warranties have been made to the Subscriber by
the Company or its agents, employees or affiliates and in entering into this
transaction, the Subscriber is not relying on any information, other than that
contained in the Offering Documents.

 
2.14  
The Subscriber agrees that he or she will purchase securities in the Offering
only if his or her intent at such time is to make such purchase for investment
purposes and not with a view toward resale.

 
2.15  
If the undersigned Subscriber is a partnership, corporation, trust or other
entity, such partnership, corporation, trust or other entity further represents
and warrants that:  (i) it was not formed for the purpose of investing in the
Company; (ii) it is authorized and otherwise duly qualified to purchase and hold
the Units; and (iii) that this Agreement has been duly and validly authorized,
executed and delivered and constitutes the legal, binding and enforceable
obligation of the undersigned.

 
2.16  
If the Subscriber is not a United States person, such Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Units or
any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units.  Such Subscriber's subscription and payment for,
and his or her or her continued beneficial ownership of the Units and of the
shares of Common Stock included therein or to be issued upon the exercise of the
Warrants, will not violate any applicable securities or other laws of the
Subscriber's jurisdiction.

 
 
4

--------------------------------------------------------------------------------

 
 
2.17  
The Subscriber acknowledges that (i) the Offering Memorandum may contain
material, non-public information concerning the Company within the meaning of
Regulation FD promulgated by the SEC, and (ii) the Subscriber is obtaining such
material, non-public information solely for the purpose of considering whether
to purchase the Units pursuant to a private placement that is exempt from
registration under the Act.  In accordance with Regulation FD and other
applicable provisions of the Securities Laws, the Subscriber agrees to use such
information only for the purpose set forth above in the immediately preceding
sentence and to keep such information confidential and not to disclose it to any
other person or entity except the Subscriber’s legal counsel, other advisors and
other representatives who have agreed (i) to keep such information confidential,
(ii) to use such information only for the purpose set forth above, and (iii) to
comply with applicable securities laws with respect to such information.  In
addition, the Subscriber further acknowledges that the Subscriber and such legal
counsel, other advisors and other representatives are prohibited from trading in
the Company’s securities while in possession of material, non-public information
and agrees to refrain from purchasing or selling securities of the Company until
such material, non-public information has been publicly disseminated by the
Company.

 
2.18  
The Subscriber understands and acknowledges that (i) the Units are being offered
and sold to Subscriber without registration under the Act in a private placement
that is exempt from the registration provisions of the Act under Section 4(2) of
the Act and (ii) the availability of such exemption depends in part on, and that
the Company will rely upon the accuracy and truthfulness of, the foregoing
representations, and such Subscriber hereby consents to such reliance.

 
2.19  
Neither the Subscriber, nor any Person acting on behalf of or pursuant to any
understanding with the Subscriber, has, directly or indirectly, engaged in any
transaction in the securities of the Company (including, without limitation any
Short Sales involving any of the Company’s securities) since the time that such
Subscriber was first contacted by the Company, or any other Person regarding an
investment in the Company.  Such Subscriber covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with such
Subscriber will engage, directly or indirectly, in any transaction in the
securities of the Company (including Short Sales) prior to the time the
transaction contemplated by this Agreement are publicly disclosed or while the
Subscriber is in possession of any material non-pubic information.  “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act (as defined below) and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers.

 
3. Representations by the Company
 
Except as set forth in the reports previously filed by the Company on or after
May 15, 2007 (the “SEC Reports”) pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or in the Offering Memorandum, the
Company represents and warrants to the Subscriber that:
 
3.1  
Organization and Authority.  The Company, and each of its respective
subsidiaries, if any (i) is a corporation validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and (ii) has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as presently conducted, and the Company has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and the Offering Documents being executed and
delivered by it in connection herewith, and to consummate the transactions
contemplated hereby and thereby.

 
3.2  
Qualifications.  The Company, and each of its respective subsidiaries, if any,
is duly qualified to do business as a foreign corporation and is in good
standing in all jurisdictions where such qualification is necessary and where
failure to so qualify could have a material adverse effect on the business,
properties, operations, condition (financial or other), results of operations or
prospects of the Company and its subsidiaries, taken as a whole or has the
affect of preventing the Company from performing any of its duties or
obligations under this Agreement (a “Material Adverse Effect”).

 
3.3  
Capitalization of the Company.  The Common Stock and the Warrants to be issued
to the Subscriber have been duly authorized, and when issued and paid for in
accordance with this Agreement, the Common Stock will be duly and validly
issued, fully paid and non-assessable, and the Warrant Shares, when issued upon
exercise of the Warrants in exchange for the payment in full of the exercise
price for such Warrant Share therein specified, will be duly and validly issued,
fully paid and non-assessable.

 
 
5

--------------------------------------------------------------------------------

 
 
3.4  
Corporate Authorization.  The Offering Documents have been duly and validly
authorized by the Company. This Agreement, assuming due execution and delivery
by the Subscriber, and the Warrants, when the Subscription Agreement and the
Warrants are executed and delivered by the Company, will be, valid and binding
obligations of the Company, enforceable in accordance with their respective
terms, except as the enforceability hereof and thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally and
general principles of equity, regardless of whether enforcement is considered in
a proceeding in equity or at law.

 
3.5  
Non-Contravention.  The execution and delivery of the Offering Documents by the
Company, the issuance of the Units as contemplated by the Offering Documents,
with or without the giving of notice or the lapse of time, or both, will not (i)
result in any violation of any provision of the articles of incorporation or
by-laws or similar instruments of the Company or its respective subsidiaries, if
any, (ii) conflict with or result in a breach by the Company or its respective
subsidiaries of any of the terms or provisions of, or constitute a default
under, or result in the modification of, or result in the creation or imposition
of any lien, security interest, charge or encumbrance upon any of the properties
or assets of the Company or its respective subsidiaries (if any) pursuant to,
any agreements, instruments or documents filed as exhibits to the SEC Reports or
any indenture, mortgage, deed of trust or other agreement or instrument to which
Company or any of its subsidiaries is a party or by which Company or any of its
subsidiaries or any of its properties or assets are bound, in any such case
which would have a Material Adverse Effect, except to the extent that such
conflict, breach, default, modification, lien, security interest, charge or
encumbrance has been consented to or approved by or on behalf of the other party
or parties to such agreement, instrument, document, indenture, mortgage, deed of
trust or other agreement or instrument prior to the consummation of the
Offering, (iii) violate or contravene any applicable law, rule or regulation or
any applicable decree, judgment or order of any court, United States federal or
state regulatory body, administrative agency or other governmental body having
jurisdiction over Company or any of its subsidiaries or any of its respective
properties or assets that would have a Material Adverse Effect, (iv) have any
material adverse effect on any permit, certification, registration, approval,
consent, license or franchise necessary for the Company or its subsidiaries to
own or lease and operate any of its properties and to conduct any of its
business or the ability of the Company or its subsidiaries to make use thereof
or (v) except for applicable requirements of federal securities laws and state
securities or blue-sky laws, require filing with, or permit, authorization,
consent or approval of, any third party, public body or authority, other than
any filing, permit, authorization, consent or approval made or obtained prior to
the consummation of the Offering, except those which the failure to so make or
obtain would not have a Material Adverse Effect.

 
3.6  
Information Provided.  The Company hereby represents and warrants to the
Subscriber that the information set forth in the Offering Memorandum, the SEC
Reports and any other document provided by the Company (or the Company’s
authorized representatives) to the Subscriber in connection with the
transactions contemplated by this Agreement, did not (in each case as of the
respective date thereof) contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they are made, not misleading.

 
3.7  
Events Subsequent.  Since January 1, 2008, as to the Company, there has not been
any of the following that have not been disclosed to the Subscriber or disclosed
in the SEC Reports:

 
(a)           Any sale, lease, transfer, license or assignment of any assets,
tangible or intangible, of the Company, other than in the ordinary course of
business;
 
(b)           Any material damage, destruction or property loss, whether or not
covered by insurance, affecting adversely the properties or business of the
Company;
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Any declaration or setting aside or payment of any dividend or
distribution with respect to the shares of capital stock of the Company or any
redemption, purchase or other acquisition of any such shares;
 
(d)           Any subjection to any material lien on any of the assets, tangible
or intangible, of the Company, other than in the ordinary course of business;
 
(e)           Any incurrence of any material indebtedness by the Company;
 
(f)           Any waiver or release by the Company of any right of any material
value;
 
(g)           Any material increase in compensation or benefits paid to officers
or directors of the Company, other than in the ordinary course of business;
 
(h)           Any material change made or authorized in the articles of
incorporation or bylaws of the Company, except in the ordinary course of
business;
 
(i)           Any loan to or other transaction with any officer, director or
stockholder of the Company giving rise to any material claim or right of the
Company against any such person or of such person against the Company; or
 
(j)           Any material adverse change in the condition (financial or
otherwise) of the respective properties, assets, liabilities or business of the
Company; or
 
                                (k)           any agreement, written or
otherwise, to take any of the foregoing actions.
 
3.8  
Compliance with Law.  Neither the Company nor any of its respective subsidiaries
is in violation of or has any liability under any statute, law, rule,
regulation, ordinance, decision or order of any governmental agency or body or
any court, domestic or foreign, except where such violation or liability would
not individually or in the aggregate have a Material Adverse Effect and to the
knowledge of the Company there is no pending investigation that would reasonably
be expected to lead to such a claim.

 
3.9  
Consents.  The Company has all necessary consents, approvals, authorizations,
orders, registrations, qualifications, licenses, filings and permits of, with
and from all applicable judicial, regulatory and other legal or governmental
agencies and bodies and all third parties, foreign and domestic (collectively,
the “Consents”), to own, lease and operate their respective properties and
conduct their respective businesses as are now being conducted and as disclosed
in the Offering Memorandum, except where the failure to have any such Consent
would not have a Material Adverse Effect.  Each such Consent is valid and in
full force and effect, and the Company has not received written notice of any
investigation or proceedings which results in or, if decided adversely to the
Company, could reasonably be expected to result in, the revocation of, or
imposition of a materially burdensome restriction on, any Consent.

 
3.10  
Questionable Payments.  Neither the Company, nor any of its respective
employees, agents or representatives have, directly or indirectly, made any
bribes, kickbacks, illegal payments or illegal political contributions using
Company funds or made any payments from the Company's funds, respectively, to
governmental officials for improper purposes or made any illegal payments from
the Company's funds, respectively, to obtain or retain business.

 
 
7

--------------------------------------------------------------------------------

 
 
3.11  
Intellectual Property.  The Company does not have any knowledge of any claim
that, or inquiry as to whether, any product or service of the Company infringes
upon or involves, or has resulted in the infringement of, any trademarks,
patents, copyrights or other proprietary rights of any other person, corporation
or other entity; and no such proceedings have been instituted, are pending or,
to the Company’s knowledge, are threatened against the Company.  The Company:
(i) owns or possesses all rights to use and/or license, as the case may be, all
material patents, including any associated patent applications, trademarks,
including any service marks, trade names, or registrations or applications
therefor, copyrights and other intellectual property (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems, formulae or procedures, “Intellectual Property”) necessary
for the conduct of its business as being conducted and as described in the
Offering Memorandum except where the failure to so own or possess would not have
a Material Adverse Effect and (ii) does not believe that the conduct of
its  business does or will conflict with, and has not received any notice of any
claim of conflict with, any such right of others, which conflict would have a
Material Adverse Effect.  All Intellectual Property developed by and belonging
to Company (including, without limitation, that which is developed by
contractors to Company which has not been patented) has been kept confidential
using reasonable commercial efforts.  To Company’s knowledge, there is no
infringement by third parties of any Intellectual Property owned by the
Company.  There are no pending or, to Company’s knowledge, threatened actions,
suits, proceedings or claims by others challenging Company’s rights in or to any
Intellectual Property.

 
3.12  
Insurance.  Company maintains insurance in such amounts and covering such risks
as are customary for similarly-sized companies engaged in similar businesses in
similar industries, all of which insurance is in full force and effect.  There
are no material claims by Company under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause.  Company reasonably believes that it will be able
to renew its existing insurance as and when such coverage expires or will be
able to obtain replacement insurance adequate for the conduct of its business.

 
3.13  
Legal Compliance.  To the knowledge of the Company, no claim has been filed
against the Company alleging a violation of any applicable laws or regulations
of foreign, federal, state and local governments and all agencies thereof.  The
Company holds all of the material permits, licenses, certificates or other
authorizations of foreign, federal, state or local governmental agencies
required for its respective business as presently conducted.

 
3.14  
Listing and Maintenance Requirements.  The Company’s common stock is currently
quoted on the OTC Bulletin Board.  The Company has not, since May 15, 2007,
received any notice from the OTC Bulletin Board or FINRA or any trading market
on which the Company’s common stock is or has been listed or quoted to the
effect that the Company is not in compliance with the quoting, listing or
maintenance requirements of the OTC Bulletin Board or such other trading
market.  The Company is in compliance with all such quoting, listing and
maintenance requirements in all material respects.

 
3.15  
No SEC or FINRA Inquiries.  Neither the Company nor, to the Company’s knowledge,
any of its past or present officers or directors is the subject of any formal or
informal inquiry or investigation by the SEC or FINRA.

 
3.16  
Disclosure.  The representations and warranties and statements of fact made by
the Company in this Agreement are, as applicable, accurate, correct and complete
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained herein not false or misleading.  The Company is and, at all times up
to and including consummation of the transactions contemplated by this
Agreement, and after giving effect to application of the net proceeds of the
Placement, will not be, subject to registration as an “investment company” under
the Investment Company Act of 1940, as amended (the “1940 Act”), and is not and
will not be an entity “controlled” by an “investment company” within the meaning
of the 1940 Act.  The Company will initially utilize the proceeds of the
Offering in such a manner so as to cause Company not to be subject to the 1940
Act, and will thereafter use its commercially reasonable efforts to avoid
Company becoming subject to the 1940 Act.

 
3.17  
Anti-takeover Device.  Neither the Company nor any of its respective
subsidiaries has any outstanding shareholder rights plan or “poison pill” or any
similar arrangement.  There are no provisions of any anti-takeover or business
combination statute applicable to the Company or its Articles of Incorporation
or Bylaws which would preclude the issuance and sale of the Securities, the
reservation for issuance of the Warrant Shares and the consummation by the
Company of the other transactions contemplated by this Agreement or any of the
other Offering Documents.

       
 
8

--------------------------------------------------------------------------------

 
 
3.18  
Securities Law Compliance.  Subject to the accuracy and completeness of the
representations and warranties of the Subscriber contained in this Agreement,
the Company has complied and will comply with all applicable federal and state
securities laws in connection with the offer, issuance and sale of the
Securities hereunder.  Neither the Company nor anyone acting on its behalf,
directly or indirectly, will sell, offer to sell or solicit offers to buy any of
the Securities or similar securities to, or solicit offers with respect thereto
from, or enter into any negotiations relating thereto with, any person, or has
taken or will take any action, in any such case so as to bring the issuance and
sale of any of the Securities issuable in the Offering under the registration
provisions of the Act and applicable state securities laws, and neither the
Company nor, to the knowledge of the Company, any of its affiliates or any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Act) in connection with the offer or sale of any of the Securities

         
4. Covnants
 
The Company covenants with the Subscriber as follows, which covenants are for
the benefit of the Subscriber and its, his or her permitted assignees.
 
4.1           Securities Compliance.  The Company shall notify the SEC in
accordance with its rules and regulations, of the transactions contemplated by
any of Offering Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Subscriber, or their respective subsequent holders.


4.2           Reporting Requirements.  If the Company ceases to file its
periodic reports with the SEC, or if the SEC ceases making these periodic
reports available via the Internet without charge, then the Company shall,
promptly after filing with the SEC, furnish the following to the Subscriber so
long as the Subscriber shall be obligated hereunder to purchase the Securities
or shall beneficially own Securities:


(a)           Quarterly Reports filed with the SEC on Form 10-Q, if any;
(b)           Annual Reports filed with the SEC on Form 10-K, if any; and
 
(c)
Copies of all notices, information and proxy statements in connection with any
meetings, that are, in each case, provided to holders of shares of Common Stock,
if any, contemporaneously with the delivery of such notices or information to
such holders of Common Stock.



4.3           Other Agreements.  The Company shall not enter into any agreement
in which the terms of such agreement would restrict or impair the right or
ability of the Company or any Subsidiary to perform in any material respect its
obligations under any Offering Documents.


4.4           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Securities for the purposes set forth in the Offering Memorandum
under the section titled “Use of Proceeds.”


4.5           Form D.  The Company agrees to file a Form D with respect to the
Securities as required by Rule 506 under Regulation D.


4.6           No Integrated Offerings.  The Company shall not make any offers or
sales of any security (other than the Securities being offered or sold
hereunder) under circumstances that would require registration of the Securities
being offered or sold hereunder under the Act.
 
 
9

--------------------------------------------------------------------------------

 
 
4.7           Pledge of Securities.  The Company acknowledges and agrees that
the Securities may be pledged by the Subscriber in connection with a bona fide
loan or financing arrangement that is secured by the Common Stock.  The pledge
of Common Stock shall not be deemed to be a transfer, sale or assignment of the
Common Stock hereunder, and no Subscriber effecting a pledge of Common Stock
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or the Warrants;
provided that the Subscriber and its pledgee shall be required to comply with
all of the provisions of this Agreement in order to effect a sale, transfer or
assignment of Common Stock to such pledgee.  At the Subscriber's expense, the
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Common Stock may reasonably request in connection with a pledge of the
Common Stock to such pledgee by the Subscriber.


4.8           Confidentiality.  The Subscriber agrees that it will not disclose
and it will cause its officers, directors, employees, representatives, agents,
and advisers not to disclose, any Confidential Information (as hereinafter
defined), at any time or in any manner, provided that (i) any disclosure of such
information may be made to which the Company and Subscriber consent in writing;
and (ii) such information may be disclosed if so, and to the extent, required by
law or regulatory authority; provided, however, that prior to disclosure of
information pursuant to clause (ii) above, Subscriber shall notify the Company
that Subscriber intends to make such disclosure and, upon the Company’s request,
Subscriber use all requisite reasonable efforts to obtain assurances that
confidential treatment will be accorded to such information to the extent such
assurances are available.  “Confidential Information” means information or
knowledge obtained in any due diligence or other investigation relating to the
negotiation and execution of this Agreement, information relating to the terms
of the transactions contemplated hereby and any information furnished by or on
behalf of the Company or identified as confidential in writing by the Company;
provided, however, that Confidential Information shall not include information
or knowledge that (a) becomes generally available to the public absent any
breach of this Section 4.10, (b) was available on a non-confidential basis to a
party prior to its disclosure pursuant to this Agreement, or (c) becomes
available on a non-confidential basis from a third party who is not bound to
keep such information confidential.


5.           Closing Conditions
 
5.1           Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities.  The obligation hereunder of the Company to close and
issue and sell the Securities to the Subscriber at the date of the Subscription
Closing (the “Subscription Closing Date”) is subject to the satisfaction or
waiver, at or before the Subscription Closing of the conditions set forth
below.  These conditions are for the Company's sole benefit and may be waived by
the Company at any time in its sole discretion.


(a)           Accuracy of the Subscriber’s Representations and Warranties.  The
representations and warranties of the Subscriber shall be true and correct in
all respects as of the date when made and as of the Subscription Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
respects as of such date.


(b)           Performance by the Subscriber.  The Subscriber shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Subscriber at or prior to the Subscription Closing Date.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.


(d)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Company or any Subsidiary, or any of the officers, directors or
affiliates of the Company or any Subsidiary seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.


(e)           Delivery of Purchase Price.  The Subscriber shall have delivered
to the Company the purchase price for the Securities to be purchased by the
Subscriber.


(f)           Delivery of this Agreement and the Warrants.  This Agreement and
the Warrants shall have been duly executed and delivered by the Subscriber.


(g)           Acceptance of Subscription.  The subscription contemplated by this
Agreement shall have been accepted by the Company, in its sole discretion.


5.2           Conditions Precedent to the Obligation of the Subscriber to Close
and to Purchase the Securities.  The obligation hereunder of the Subscriber to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the
Subscription Closing Date, of each of the conditions set forth below.  These
conditions are for the Subscriber’s sole benefit and may be waived by the
Subscriber at any time in its sole discretion.


(a)           Delivery of Company Certificate.  The Company shall have delivered
a certificate to Mintz Levin, as escrow agent, certifying as to the following:


(i)            Accuracy of the Company's Representations and Warranties.  Each
of the representations and warranties of the Company in this Agreement is true
and correct in all respects as of the Subscription Closing Date, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all respects as of such date.


(ii)            Performance by the Company.  The Company has performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Subscription Closing Date.


(iii)            No Suspension, Etc.  Trading in the Common Stock has not been
suspended by the SEC or the OTC Bulletin Board (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Subscription Closing Date), and, at any time prior to
the Subscription Closing Date, trading in securities generally as reported by
Bloomberg Financial Markets (“Bloomberg”) shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by Bloomberg, or on the New York Stock Exchange, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities.


(iv)            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction has been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(v)            No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority has been commenced, and no
investigation by any governmental authority has been threatened, against the
Company or any Subsidiary, or any of the officers, directors or affiliates of
the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.


(vi)            Material Adverse Effect.  No Material Adverse Effect has
occurred and is continuing  between the date of this Agreement and the
Subscription Closing Date.


(b)           Receipt of Minimum Subscriptions.  For purposes of the Initial
Closing, the escrow agent shall have received at least an aggregate of
$5,000,000 of subscription funds, it being understood that such threshold amount
and the satisfaction of this Section 5.2(b) is not required for any subsequent
closings


6.           Miscellaneous.
 
6.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to the Company at VeruTEK Technologies, Inc., 65
West Dudley Town Road, Suite 100, Bloomfield, CT  06002, Attention:  John
Collins, Chief Executive Officer, with a copy to (which shall not constitute
notice) Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial
Center, Boston, MA 02111, Attention:  Sahir C. Surmeli, Esq., and to the
Subscriber at the address indicated on the signature page of this
Agreement.  Notices shall be deemed to have been given three (3) business days
after the date of mailing, except notices of change of address, which shall be
deemed to have been given when received.


6.2           This Agreement may be amended through a written instrument signed
by the Subscriber and the Company; provided, however, that the terms of Section
4 of this Agreement may be amended without the consent or approval of the
Subscriber so long as such amendment applies in the same fashion to the
subscription agreements of all of the other subscribers for Units in the
Offering and the other terms of this Agreement may be amended without the
consent or approval of the Subscriber so long as such amendment applies in the
same fashion to the subscription agreements of all of the other subscribers for
Units in the Offering and at least holders of a majority of the Units sold in
the Offering have given their approval of such amendment, which approval shall
be binding on all holders of Units.
 
6.3           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.  This Agreement may not be assigned by the Subscriber without
the prior written consent of the Company.
 
6.4           Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Nevada (without regard to the choice of law rules thereof).
 
6.5           This Agreement may be executed in counterparts.  Notwithstanding
anything in herein to the contrary, this Agreement shall not be binding upon the
Company unless and until it is accepted by the Company.  Upon the execution and
delivery of this Agreement by the Subscriber, this Agreement shall become a
binding obligation of the Subscriber with respect to the purchase of Units as
herein provided; subject, however, to the right hereby reserved to the Company
to enter into the same agreements with other subscribers and to add and/or to
delete other persons as subscribers.
 
 
12

--------------------------------------------------------------------------------

 
 
6.6           The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
 
6.7           It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
6.8           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
6.9           The Company and the Subscriber acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Offering Documents are not performed in accordance with
their specific terms or are otherwise breached.  It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or the other Offering Documents and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.
 
6.10           The representations and warranties of the Company and the
Subscriber shall survive the execution and delivery hereof and the Subscription
Closing until the second anniversary of the Subscription Closing Date.
 
6.11           As the context requires, all terms used herein in the singular
shall extend to and include the plural, all terms used in the plural shall
extend to and include the singular, and all terms used in either gender or the
neuter shall extend to the other gender or be neutral.  All pronouns contained
herein, and any variations thereof, shall be deemed to refer to the masculine,
feminine or neutral, singular or plural, as the identity of the parties hereto
may require.  For purposes of this Agreement, the words “knowledge of the
Company,” “Company’s knowledge” and similar language shall mean the actual
knowledge of the executive officers of the Company.
 
6.12           The obligation of the Subscriber hereunder is several and not
joint with the obligations of any other subscribers for the purchase of Units in
the Offering (the “Other Subscribers”), and the Subscriber shall not be
responsible in any way for the performance of the obligations of any Other
Subscribers.  Nothing contained herein or in any other agreement or document
delivered at the Subscription Closing, and no action taken by the Subscriber
pursuant hereto, shall be deemed to constitute the Subscriber and the Other
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscriber and the Other Subscribers
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement.  The Subscriber shall be entitled
to protect and enforce the Subscriber’s rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
Other Subscriber to be joined as an additional party in any proceeding for such
purpose.  The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.  The Subscriber is not acting as
part of a “group” (as that term is used in Section 13(d) of the 1934 Act) in
negotiating and entering into this Agreement or purchasing the Units or
acquiring, disposing of or voting any of the underlying Common Shares or the
Warrant Shares.  The Company hereby confirms that it understands and agrees that
the Subscriber is not acting as part of any such group.
 
[SIGNATURE PAGE FOLLOWS]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
__________________________________                                                                                     ____________________________________
Full Legal Name of Subscriber (Please
print)                                                                                       Full
Legal Name of Co-Subscriber (if applicable)
 


__________________________________                                                                                     ____________________________________
Signature of (or on behalf of)
Subscriber                                                                                             Signature
of or on behalf of Co-Subscriber (if applicable)
Name:
Title:








__________________________________                                                                                     ____________________________________
Address of
Subscriber                                                                                                                            Address
of Co-Subscriber (if applicable)
 


__________________________________                                                                                     ____________________________________
Social Security or
Taxpayer                                                                                                                   
Social Security or Taxpayer Identification
Identification Number of
Subscriber                                                                                                    
Number of Co-Subscriber (if applicable)
 
__________________________________
Number of Units Subscribed For
 


 
Subscription Agreed to and Accepted
VeruTEK Technologies, Inc., a Nevada corporation
 

             
 
By:
/s/        John Collins       Chief Executive Officer          


 


 
14